Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 1 of 7 PageID #: 15528




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

   Plaintiff,                                  Case No. 2:19-cv-92-JRG-RSP

   v.                                          LEAD CASE

   ACADEMY, LTD d/b/a ACADEMY
   SPORTS + OUTDOORS,

   Defendant.

   ACE HARDWARE CORPORATION,                   Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC,            Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                     Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,               Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,                Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                       Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,              Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION,       and    TARGET Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS               Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS      CORPORATION,            and
   TRANSFORM HOLDCO LLC,
                                               CONSOLIDATED CASES
   Defendants.


            CONSOLIDATED DEFENDANTS’ REPLY IN SUPPORT OF DEFENDANTS’
                   MOTION FOR SUMMARY JUDGMENT ON MARKING
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 2 of 7 PageID #: 15529




          TWW’s response omits the determinative issue for Defendants’ motion for summary

   judgment on marking: that TWW has failed to provide evidence that the

                                              . By focusing on its own products and failing to identify

   any evidence as to                                   , TWW’s response confirms that there is no

   dispute that TWW did not mark, or cause to be marked, substantially all of                        .

          Defendants’ Motion clearly sets out: (1)




                               and, therefore, TWW’s forfeiture of any pre-suit damages (id., 6-10).

   In the face of this, TWW fails to present any evidence to support that

                                               or that TWW made any effort to ensure that they were

   marked. (Dkt. 242.) These undisputed facts and TWW’s failure to rebut them are dispositive.

          First, TWW baldly asserts that it disputes Defendants’ calculation of

            is disputed but provides no counter evidence to support the alleged dispute. (Dkt. 242, 2-

   3.) TWW’s assertion of a dispute, without more, is not sufficient to raise a genuine dispute, Blue

   Spike, LLC v. Audible Magic Corp., 2016 WL 3653516, at *4 (E.D. Tex. May 31, 2016). Moreover,

   TWW cannot now present new data,

                                                              . (See Dkt. 222, Exs. 1 & 19.)

          Second, TWW argues that “Defendants present no evidence . . . that supports their

   allegation” that                              were not marked. (Dkt. 242 at 6.) This argument is

   fatally flawed. Initially, TWW’s argument is contrary to law. Instead, because, “[TWW] bears the

   burden of proof at trial, [Defendants] may merely point to an absence of evidence, thus shifting to



                                                       1
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 3 of 7 PageID #: 15530
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 4 of 7 PageID #: 15531




   Dated: February 5, 2021         Respectfully submitted,

                                      /s/ Lauren M.W. Steinhaeuser
                                      Charles Everingham IV
                                      State Bar No. 00787447
                                      WARD SMITH & HILL, PLLC
                                      P.O. Box 1231
                                      Longview, TX 75606-1231
                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)
                                      Email: ce@wsfirm.com

                                      Counsel for Defendants Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      FAEGRE DRINKER BIDDLE & REATH LLP
                                      R. Trevor Carter (admitted in E.D. Texas)
                                      trevor.carter@faegredrinker.com
                                      Andrew M. McCoy (admitted in E.D. Texas)
                                      andrew.mccoy@faegredrinker.com
                                      Reid E. Dodge (admitted in E.D. Texas)
                                      reid.dodge@faegredrinker.com
                                      300 N. Meridian St., Suite 2500
                                      Indianapolis, IN 46204
                                      (317) 237-0300 (telephone)
                                      (317) 237-1000 (facsimile)

                                      Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                      lauren.steinhaeuser@faegredrinker.com
                                      90 S. Seventh St., Suite 2200
                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Bethany N. Mihalik (admitted in E.D. Texas)
                                      bethany.mihalik@faegredrinker.com
                                      1500 K Street NW, Suite 1100
                                      Washington, DC 20005
                                      Tel: 202-312-7440

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home

                                             3
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 5 of 7 PageID #: 15532




                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      /s/ Steven A. Caloiaro
                                      DICKINSON WRIGHT PLLC
                                      John S. Artz
                                      jsartz@dickinsonwright.com
                                      350 S. Main St., Suite 300
                                      Ann Arbor, MI 48104
                                      (734) 623-7075

                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com
                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Peter E. Doyle
                                      pdoyle@dickinsonwright.com
                                      2600 W. Big Beaver Rd., Suite 300
                                      Troy, MI 48084-3312
                                      (248) 205-5978

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation


                                      Michael C. Smith
                                      State Bar No. 18650410
                                      Siebman, Forrest, Burg & Smith, LLP
                                      113 E. Austin St.
                                      Marshall, TX 75671
                                      Office: 903-938-8900
                                      michael.smith@siebman.com

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Amazon.com, Inc. and Amazon.com
                                      LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                      Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                      Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; and Target Corporation

                                            4
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 6 of 7 PageID #: 15533




                                                /s/ Robert T. Cruzen
                                                Robert T. Cruzen
                                                KLARQUIST SPARKMAN LLP
                                                One World Trade Center
                                                121 SW Salmon St., Suite 1600
                                                Portland, OR 97204
                                                Counsel for Defendants Amazon.com, Inc.
                                                and Amazon.com LLC

                                                /s/ Walter Hill Levie III
                                                John W. Harbin
                                                Gregory J. Carlin
                                                Walter Hill Levie III
                                                MEUNIER CARLIN & CURFMAN LLC
                                                999 Peachtree St. NE, Suite 1300
                                                Atlanta, GA 30309

                                                Counsel for Defendants Bed Bath & Beyond Inc.;
                                                Costco Wholesale Corporation; and Macy’s Retail
                                                Holdings, Inc. and Macy’s.com, LLC




                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically, under seal,

   in compliance with Local Rule CV-5(a)(7). A complete and unredacted copy of this document was

   served on counsel of record, all of whom have consented to electronic service, via email on

   February 5, 2021.

                                                               /s/ Lauren M.W. Steinhaeuser
                                                               Lauren M.W. Steinhaeuser




                                                       5
Case 2:19-cv-00092-JRG-RSP Document 300 Filed 02/08/21 Page 7 of 7 PageID #: 15534




                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          The undersigned hereby certifies that the foregoing Consolidated Defendants’ Reply in

   Support of Defendants’ Motion for Summary Judgment on Marking is filed under seal pursuant to

   the Protective Order (Dkt. 94).

                                                            /s/ Lauren M.W. Steinhaeuser
                                                            Lauren M.W. Steinhaeuser




                                                    6
